Title: To Thomas Jefferson from Joseph Crockett, 17 November 1805
From: Crockett, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     State of KentuckyLexington Novr the 17th 1805
                  
                  My last appointment as Marshal will expire on the 26th of January next. During my service in that Office, I have never heard of any complaint from the Judge, or any of the Attornies, who practise in that court (or in short from any of the litigants or those who transact business in the district of Kentucky.)
                  The granting of one favour is generally the forerunner of asking a second. I have some business of course not finished, My self and deputies are well acquainted with the suiters in general, and where they live. If you think proper Sir, to renew my appointment during this session of Congress, I hope and trust I will continue to do my duty in that office with fidelity and promptness. 
                  I have the Honor Sir to be respectfully your Most Obedt. and very Hble. servt.
                  
                     Joseph Crockett 
                     
                  
               